Case 1:19-cv-02519-JPH-TAB Document 30 Filed 09/08/20 Page 1 of 2 PageID #: 124




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 BRANDI CHIQUITO,                           )
                                            )
                          Plaintiff,        )
                                            )
                     v.                     )   No. 1:19-cv-02519-JPH-TAB
                                            )
 LIVE NATION WORLDWIDE, INC.,               )
                                            )
                          Defendant.        )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Magistrate Judge Tim Baker has entered a Report and Recommendation,

 dkt. 28, recommending that the Court deny Plaintiff Brandi Chiquito's motion

 for sanctions, dkt. 23. The parties have had the opportunity to object but have

 not done so. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court has

 considered and now ADOPTS the Report and Recommendation. Dkt. [28]. The

 motion for sanctions is DENIED. Dkt. [23].

 SO ORDERED.

Date: 9/8/2020




 Distribution:

 Colin E. Flora
 PAVLACK LAW, LLC
 Colin@PavlackLawFirm.com


                                        1
Case 1:19-cv-02519-JPH-TAB Document 30 Filed 09/08/20 Page 2 of 2 PageID #: 125




 Jessica N. Hamilton
 KOPKA PINKUS DOLIN PC (Carmel)
 jnhamilton@kopkalaw.com

 Lance R. Ladendorf
 Lance@PavlackLawFirm.com

 Travis W. Montgomery
 KOPKA PINKUS DOLIN PC (Carmel)
 twmontgomery@kopkalaw.com

 Eric S. Pavlack
 PAVLACK LAW, LLC
 eric@pavlacklawfirm.com

 Leslie B. Pollie
 KOPKA PINKUS DOLIN PC (Carmel)
 lbpollie@kopkalaw.com




                                      2
